Name: Commission Regulation (EC) No 1771/95 of 24 July 1995 amending for the sixth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production;  animal product;  economic policy;  Europe
 Date Published: nan

 No L 173/24 | EN Official Journal of the European Communities 25. 7. 95 COMMISSION REGULATION (EC) No 1771/95 of 24 July 1995 amending for the sixth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany whereas new outbreaks of classical swine fever took place in the district of Diepholz in Lower Saxony ; whereas it is therefore appropriate to include this area in the support measures provided for by Regulation (EC) No 3146/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market, in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because on the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3), as last amended by Regulation (EC) No 1211 /95 (4); Whereas, pursuant to Article 4 of Regulation (EC) No 3146/94, processed products produced from delivered fattened pigs should be exported before 1 July 1995 ; whereas it is appropriate to allow the continuation of these exports beyond that date , taking into account the present animal health situation and the fact that the volume of these exports remains insignificant in compa ­ rison to the total exports of processed products ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3146/94 is amended as follows : 1 . in Article 4 (2), 'before 1 July 1995' is deleted ; 2. 'DIEPHOLZ' is added to Annex II, point 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 July 1995. For the Commission Franz FISCHLER Member of the Commission 0) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . P) OJ No L 332, 22. 12 . 1994, p . 23 . (*) OJ No L 120, 31 . 5. 1995, p. 3 .